DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 21 September 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the limitation "the reactor of the channel…" which is confusing and unclear. It appears the claim is intended to recite --the reactor channel of the…-- " instead. Thus, for examination purpose, the claim is read as such.
Claim 4 recites the limitation “the at least one reactor channel layer comprises a plurality of heat exchanger channels disposed between a gas input plenum, and a gas output plenum; and the at least one reactor channel layer comprises a plurality of reactor channels disposed between a fuel input plenum, and a fuel output plenum,” which renders the claim indefinite because it is unclear from the claim language whether the at least one reactor channel layer is intended to comprise both a plurality of heat exchanger channels and a plurality of reactor channels. For examination purpose, the claim is interpreted to read --the at least one heat exchange channel layer comprises a plurality of heat exchanger channels disposed between a gas input plenum, and a gas output plenum; and the at least one reactor channel layer comprises a plurality of reactor channels disposed between a fuel input plenum and a fuel output plenum--.
Claim 12 similarly recites the limitation “the at least one reactor channel layer comprises a plurality of heat exchanger channels disposed between a gas input plenum, and a gas output plenum; and the at least one reactor channel layer comprises a plurality of reactor channels disposed between a fuel input plenum, and a fuel output plenum,” which renders the claim indefinite because it is unclear from the claim language whether the at least one reactor channel layer is intended to comprise both a plurality of heat exchanger channels and a plurality of reactor channels. For examination purpose, the claim is interpreted to read --the at least one heat exchange channel layer comprises a plurality of heat exchanger channels disposed between a gas input plenum, and a gas output plenum; and the at least one reactor channel layer comprises a plurality of reactor channels disposed between a fuel input plenum and a fuel output plenum--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfefferle (US 3,198,604).
Regarding claim 1, the reference Pfefferle discloses an apparatus (18), comprising: an integrated heat exchanger and reactor module comprising: a heat exchanger channel (19); and a reactor channel (20) which is thermally coupled to the heat exchanger channel (19); wherein the reactor channel (20) comprises a layer of catalyst material (27) that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows through the reactor channel (20), using thermal energy that is absorbed by the reactor channel (20) from the heat exchanger channel (19) (see col. 5, lines 22-75; Figure).
Regarding claim 2, the reference Pfefferle discloses the apparatus, wherein the heat exchanger channel (19) is configured to contain heated gas which flows through the heat exchanger channel to provide the thermal energy that is absorbed by the reactor channel (20) from the heat exchanger channel (19) (see col. 5, lines 22-75; Figure).
Regarding claim 3, the reference Pfefferle discloses that the apparatus further comprises a combustion heater which is configured to generate the heated gas which flows through the heat exchanger channel (see col. 5, lines 64-75; Figure).
Regarding claim 5, the reference Pfefferle discloses the apparatus, wherein: the heat exchanger channel (19) comprises a shell (19), which comprises a gas input port (33) and a gas output portion (35), wherein the shell is configured to allow a flow of heated gas through the shell from the input port (33) to the output port (35); the reactor channel (20) comprises a tube having an inner surface, wherein the layer of catalyst material (27) is disposed on the inner surface of the tube (20); and at least a portion of the tube (20) is disposed within the shell (19) and is exposed to the heated gas which flows through the shell (see col. 5, lines 22-75; Figure).
Regarding claim 9, the reference Pfefferle discloses a system, comprising: a storage tank (10) configured to store ammonia in liquid form; a combustion heater configured to generate heated combustion gas (see col. 5, lines 64-75); and an integrated heat exchanger and reactor module (18) comprising: a heat exchanger channel (19); and a reactor channel (20) which is thermally coupled to the heat exchanger channel (19); wherein the reactor channel (20) comprises a layer of catalyst material (27) that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows from the storage tank (10) through the reactor channel (20), using thermal energy that is absorbed by the reactor channel (20) from the heat exchanger channel (19); and wherein the heat exchanger channel (19) is configured to receive heated combustion gas, which is generated by the combustion heater, and which flows through the heat exchanger channel (19) to provide the thermal energy that is absorbed by the reactor channel (20) from the heat exchanger channel (19) (see col. 5, lines 22-75; Figure).
Regarding claim 10, the reference Pfefferle discloses the system, wherein the combustion heater is configured to generate the heated combustion gas using fuel (32) which is output from the reactor channel (20) of the integrated heat exchanger and reactor module (18) (see col. 5, lines 64-75; Figure).
Regarding claim 11, the reference Pfefferle discloses the system, wherein the combustion heater is configured to generate the heated combustion gas using ammonia which is drawn from the storage tank (see col. 5, lines 64-75; Figure).
Regarding claim 13, the reference Pfefferle discloses the system, wherein the integrated heat exchanger and reactor module (18) comprises a shell-and-tube configuration, wherein: the heat exchanger channel (19) comprises a shell (19), which comprises a gas input port (33) and a gas output portion (35), wherein the shell (19) is configured to allow a flow of heated gas through the shell from the input port (33) to the output port (35); the reactor channel (20) comprises a tube (20) having an inner surface, wherein the layer of catalyst material (27) is disposed on the inner surface of the tube (20); and at least a portion of the tube (20) is disposed within the shell (19) and is exposed to the heated gas which flows through the shell (19) (see col. 5, lines 22-75; Figure).
Claims 1-3, 5, 9, 10, and 13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom (US 3,352,716).
Regarding claim 1, the reference Lindstrom discloses an apparatus, comprising: an integrated heat exchanger and reactor module (11) comprising: a heat exchanger channel (14); and a reactor channel (13a) which is thermally coupled to the heat exchanger channel; wherein the reactor channel (13a) comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows through the reactor channel (13a), using thermal energy that is absorbed by the reactor channel (13) from the heat exchanger channel (14) (see col. 3, lines 40-47; Fig. 1).
Regarding claim 2, the reference Lindstrom discloses the apparatus, wherein the heat exchanger channel (14) is configured to contain heated gas which flows through the heat exchanger channel (14) to provide the thermal energy that is absorbed by the reactor channel (13a) from the heat exchanger channel (14) (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1).  
Regarding claim 3, the reference Lindstrom discloses that the apparatus further comprises a combustion heater which is configured to generate the heated gas which flows through the heat exchanger channel (14) (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1). 
Regarding claim 5, the reference Lindstrom discloses the apparatus, wherein: the heat exchanger channel (14) comprises a shell (14), which comprises a gas input port and a gas output portion, wherein the shell is configured to allow a flow of heated gas through the shell from the input port to the output port (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1); the reactor channel (13a) comprises a tube (13a) having an inner surface, wherein the layer of catalyst material is disposed on the inner surface of the tube (see col. 3, lines 47; Fig. 1); and at least a portion of the tube (13a) is disposed within the shell (14) and is exposed to the heated gas which flows through the shell (14) (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1). 
Regarding claim 9, the reference Lindstrom discloses a system, comprising: a storage tank (10) configured to store ammonia in liquid form; a combustion heater configured to generate heated combustion gas (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1); and an integrated heat exchanger and reactor module (11) comprising: a heat exchanger channel (14); and a reactor channel (13a) which is thermally coupled to the heat exchanger channel (14); wherein the reactor channel (13a) comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows from the storage tank (10) through the reactor channel (13a), using thermal energy that is absorbed by the reactor channel (13a) from the heat exchanger channel (14); and wherein the heat exchanger channel (14) is configured to receive heated combustion gas, which is generated by the combustion heater, and which flows through the heat exchanger channel (14) to provide the thermal energy that is absorbed by the reactor channel (13a) from the heat exchanger channel (14)(see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1).
Regarding claim 10, the reference Lindstrom discloses the system, wherein the combustion heater is configured to generate the heated combustion gas using fuel which is output from the reactor channel (13a) of the integrated heat exchanger and reactor module (11) (see col. 3, lines 62 to col. 4, line 6; Fig. 1).  
Regarding claim 13, the reference Lindstrom discloses the system, wherein the integrated heat exchanger and reactor module (11) comprises a shell-and-tube configuration, wherein: the heat exchanger channel (14) comprises a shell (14), which comprises a gas input port and a gas output portion, wherein the shell (14) is configured to allow a flow of heated gas through the shell from the input port to the output port (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1); the reactor channel (13a) comprises a tube (13a) having an inner surface, wherein the layer of catalyst material is disposed on the inner surface of the tube (13a); and at least a portion of the tube (13a) is disposed within the shell and is exposed to the heated gas which flows through the shell (14) (see col. 3, lines 40-47; col. 3, line 72 to col. 4, line 6; Fig. 1).  
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruun et al. (US 2004/0261379).
Regarding claim 1, the reference Bruun et al. discloses an apparatus, comprising: an integrated heat exchanger and reactor module comprising (see Abstract; paras. [0005]; [0053]; [0074]; [0102]; [0106]): a heat exchanger channel (e.g., shaded channels for gas 1, as best shown in Figs. 4, 7, and 8); and a reactor channel (e.g., unshaded channels for gas 2, as best shown in Figs. 4, 7, and 8) which is thermally coupled to the heat exchanger channel; wherein the reactor channel comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows through the reactor channel, using thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see paras. [0102]; [0106]; Figs. 4, 7, and 8).
Regarding claim 2, the reference Bruun et al. discloses the apparatus, wherein the heat exchanger channel is configured to contain heated gas which flows through the heat exchanger channel to provide the thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see paras. [0102]; [0106]; Figs. 4, 7, and 8).
Regarding claim 3, the reference Bruun et al. discloses that the apparatus comprises a combustion heater which is configured to generate the heated gas which flows through the heat exchanger channel (see paras. [0102]; [0106]; Figs. 4, 7, and 8).
Regarding claim 4, the reference Bruun et al. discloses the apparatus, wherein: the integrated heat exchanger and reactor module comprises a stack of layers comprising at least one reactor channel layer (i.e., the unshaded channels for gas 2, as best shown in Figs. 4, 7, and 8) and at least one heat exchanger layer (i.e., the shaded channels for gas 1, as best shown in Figs. 4, 7, and 8), which are disposed in thermal contact to each other; the at least one heat exchanger channel layer comprises a plurality of heat exchanger channels disposed between a gas input plenum, and a gas output plenum; and the at least one reactor channel layer comprises a plurality of reactor channels disposed between a fuel input plenum, and a fuel output plenum (see Abstract; [0102]; [0106]; Figs. 7-9).
Regarding claim 8, the reference Bruun et al. discloses the apparatus, wherein the integrated heat exchanger and reactor module comprises: a heated gas input manifold; a heated gas output manifold; a fuel input manifold; and a fuel output manifold; the reactor channel comprises a plurality of reactor channels having respective inputs coupled to the fuel input manifold, and respective outputs coupled to the fuel output manifold; and the heat exchanger channel comprises a plurality of heat exchanger channels having respective inputs coupled to the heated gas input manifold, and respective outputs coupled to the heated gas output manifold (see Abstract; paras. [0076]; [0102]; [0106]; Figs. 7-9).
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelshtain et al. (US 2018/0230006).
Regarding claim 1, the reference Finkelshtain et al. discloses an apparatus, comprising: an integrated heat exchanger and reactor module comprising: a heat exchanger channel; and a reactor channel which is thermally coupled to the heat exchanger channel; wherein the reactor channel comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows through the reactor channel, using thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see paras. [0048]-[0050]; Figs. 1-3).
Regarding claim 2, the reference Finkelshtain et al. discloses the apparatus, wherein the heat exchanger channel is configured to contain heated gas which flows through the heat exchanger channel to provide the thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see paras. [0048]-[0050]; Figs. 1-3).
Regarding claim 3, the reference Finkelshtain et al. discloses that the apparatus further comprises a combustion heater which is configured to generate the heated gas which flows through the heat exchanger channel (see para. [0048]; Figs. 1-3).
Regarding claim 4, the reference Finkelshtain et al. discloses the apparatus, wherein: the integrated heat exchanger and reactor module comprises a stack of layers comprising at least one reactor channel layer and at least one heat exchanger layer, which are disposed in thermal contact to each other; the at least one heat exchanger channel layer comprises a plurality of heat exchanger channels disposed between a gas input plenum, and a gas output plenum; and the at least one reactor channel layer comprises a plurality of reactor channels disposed between a fuel input plenum, and a fuel output plenum (see para. [0048]; Figs. 1-3).
Claims 1-3, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikazudani et al. (US 9,341,111).
Regarding claim 1, the reference Hikazudani et al. discloses an apparatus, comprising: an integrated heat exchanger and reactor module (5) comprising: a heat exchanger channel; and a reactor channel which is thermally coupled to the heat exchanger channel; wherein the reactor channel comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows through the reactor channel, using thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see col. 4, lines 15-33; Fig. 1).
Regarding claim 2, the reference Hikazudani et al. discloses the apparatus, wherein the heat exchanger channel is configured to contain heated gas which flows through the heat exchanger channel to provide the thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see col. 4, lines 15-33; Fig. 1).
Regarding claim 3, the reference Hikazudani et al. discloses that the apparatus further comprises a combustion heater (4) which is configured to generate the heated gas which flows through the heat exchanger channel (see col. 4, lines 1-15; Fig. 1).
Regarding claim 9, the reference Hikazudani et al. discloses a system, comprising: a storage tank configured to store ammonia (1) (which can be in liquid form); a combustion heater (4) configured to generate heated combustion gas (see col. 3, lines 40-52; Fig. 1); and an integrated heat exchanger and reactor module (5) comprising: a heat exchanger channel; and a reactor channel which is thermally coupled to the heat exchanger channel; wherein the reactor channel comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows from the storage tank through the reactor channel, using thermal energy that is absorbed by the reactor channel from the heat exchanger channel; and wherein the heat exchanger channel is configured to receive heated combustion gas, which is generated by the combustion heater, and which flows through the heat exchanger channel to provide the thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see col. 4, lines 15-33; Fig. 1).
Regarding claim 11, the reference Hikazudani et al. discloses the system, wherein the combustion heater (4) is configured to generate the heated combustion gas using ammonia which is drawn from the storage tank (see col. 4, lines 1-15; Fig. 1).
Regarding claim 15, the reference Hikazudani et al. discloses that the system further comprises a combustion engine (2) coupled to an output of the integrated heat exchanger and reactor module (5), wherein the combustion engine (2) is configured to combust fuel that is generated by the reactor channel of the integrated heat exchanger and reactor module (see col. 4, lines 1-15; Fig. 1).
Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuji et al. (JP  2020-040860).
Regarding claim 1, the reference Shuji et al. discloses an apparatus, comprising: an integrated heat exchanger and reactor module (30) comprising: a heat exchanger channel (30B); and a reactor channel (30A) which is thermally coupled to the heat exchanger channel (30B) (see Machine Translation para. [0033] Figs. 1-4); wherein the reactor channel (30A) comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows through the reactor channel, using thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see paras. [0006]; [0033]).
Regarding claim 2, the reference Shuji et al. discloses the apparatus, wherein the heat exchanger channel (30B) is configured to contain heated gas which flows through the heat exchanger channel (30B) to provide the thermal energy that is absorbed by the reactor channel (30A) from the heat exchanger channel (30B) (see paras. [0006]; [0033]; Figs. 1-4).
  Regarding claim 3, the reference Shuji et al. discloses that the apparatus further comprises a combustion heater (30B) which is configured to generate the heated gas which flows through the heat exchanger channel (30B) (see paras. [0006]; [0033]; Figs. 1-4).
Regarding claim 4, the reference Shuji et al. discloses the apparatus, wherein: the integrated heat exchanger and reactor module (30) comprises a stack of layers comprising at least one reactor channel layer (30A) and at least one heat exchanger layer (30B), which are disposed in thermal contact to each other; the at least one heat exchanger channel layer (30B) comprises a plurality of heat exchanger channels (44a) disposed between a gas input plenum (30Ba), and a gas output plenum (30Bb); and the at least one reactor channel layer (30A) comprises a plurality of reactor channels (41a) disposed between a fuel input plenum (30Aa), and a fuel output plenum (30Ab)(see paras. [0034]-[0042]; Fig. 4).
Regarding claim 8, the reference Shuji et al. discloses the apparatus, wherein the integrated heat exchanger and reactor module (30) comprises: a heated gas input manifold (45); a heated gas output manifold (46); a fuel input manifold (42); and a fuel output manifold (43); the reactor channel (30A) comprises a plurality of reactor channels (41a) having respective inputs coupled to the fuel input manifold (42), and respective outputs coupled to the fuel output manifold (43); and the heat exchanger channel (30B) comprises a plurality of heat exchanger channels (44a) having respective inputs coupled to the heated gas input manifold (45), and respective outputs coupled to the heated gas output manifold (46)(see paras. [0041]-[0044]; Fig. 4).
Regarding claim 9, the reference Shuji et al. discloses a system, comprising: a storage tank (10) configured to store ammonia in liquid form (see para. [0014]); a combustion heater (30B) configured to generate heated combustion gas; and an integrated heat exchanger and reactor module (30) comprising: a heat exchanger channel (30B); and a reactor channel (30A) which is thermally coupled to the heat exchanger channel (30B); wherein the reactor channel (30A) comprises a layer of catalyst material that is configured to produce hydrogen by endothermic catalytic decomposition of ammonia, which flows from the storage tank through the reactor channel, using thermal energy that is absorbed by the reactor channel from the heat exchanger channel; and wherein the heat exchanger channel is configured to receive heated combustion gas, which is generated by the combustion heater, and which flows through the heat exchanger channel to provide the thermal energy that is absorbed by the reactor channel from the heat exchanger channel (see paras. [0006]; [0033]; Figs. 1-4).
Regarding claim 10, the reference Shuji et al. discloses the system, wherein the combustion heater (30B) is configured to generate the heated combustion gas using fuel which is output from the reactor of the channel integrated heat exchanger and reactor module (see paras. [0006]; [0033]; Figs. 1-4).
Regarding claim 11, the reference Shuji et al. discloses the system, wherein the combustion heater (30B) is configured to generate the heated combustion gas using ammonia which is drawn from the storage tank(see para. [0017]; [0033]; Fig. 1).
Regarding claim 12, the reference Shuji et al. discloses the system, wherein: the integrated heat exchanger and reactor module (30) comprises a stack of layers comprising at least one reactor channel layer (30A) and at least one heat exchanger layer (30B), which are disposed in thermal contact to each other; the at least one heat exchanger channel layer (30B) comprises a plurality of heat exchanger channels (44a) disposed between a gas input plenum (30Ba), and a gas output plenum (30Bb); and the at least one reactor channel layer (30A) comprises a plurality of reactor channels (41a) disposed between a fuel input plenum (30Aa), and a fuel output plenum (30Ab)(see paras. [0034]-[0042]; Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (3,352,716) as applied to claims 1 and 9 above, and further in view of Smith (US 3,807,963).
Regarding claims 6, 7, and 14, the reference Lindstrom discloses that the integrated heat exchanger and reactor module (11) comprises a shell-and-tube configuration, wherein: the heat exchanger channel (14) comprises a shell (14), which comprises a gas input port and a gas output portion, wherein the shell is configured to allow a flow of heated gas through the shell from the input port to the output port; and the reactor channel (13a) comprises a plurality of reactor tubes (13a) disposed within the shell (14)(see col. 3, lines 40-47; Fig. 1). The reference Lindstrom, however, does not specifically disclose wherein the heat exchanger channel (14) is defined by a plurality of plates that are coupled to the tube; and the plates are configured to direct the flow of heated gas in a direction that is perpendicular to a direction of a flow of fuel through the tube. The reference Smith teaches a reaction apparatus having a shell-and-tube configuration for conducting endothermic and exothermic reactions (see Abstract; Fig. 1). The reaction apparatus comprises a shell (1) defining a heat exchanger channel (7) and a plurality of reactor tubes (4) arranged within the shell, wherein the heat exchanger channel (7) is further defined by a plurality of baffle plates (10) that are coupled to the plurality of reactor tubes (4); and the baffle plates are configured to direct a flow of a heat exchange medium flowing through the shell in a direction that is perpendicular to a direction of a flow of reactant through the plurality of reactor tubes (see col. 2, lines 34-66; Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange a plurality of baffle plates as taught by Smith within the heat exchange channel (14) of Lindstrom so as to direct the flow of heated gas across the reactor tubes (13a) of Lindstrom in a flow pattern as taught by Smith, since the reference Smith teaches that such a modification advantageously provides for efficient heat transfer between the reactant flowing through the reactor tubes and the heat exchange medium flowing through the heat exchange channel (see col. 3, lines 15-25). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reactor tubes as well as the baffle plates of Lindstrom and Smith formed of a thermally conductive material capable of absorb thermal energy from the heated gas and conduct the absorbed thermal energy to the reactor tubes so as to facilitate heat transfer between the heated gas and the reactant flowing through the reactor tubes, since both the references Lindstrom and Smith implicitly suggest constructing the reaction apparatus from a thermally conductive material to facilitate heat exchange between the heated gas and the reactant flowing through the reactor tubes (see Lindstrom: col. 3, lines 40-47 and col. 4, lines 3-6; Smith: col. 2, lines 4-16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774